Mr. Justice Brennan,
with whom Mr. Justice Stewart (except for Part V) and Mr. Justice Marshall join,
dissenting.
I dissent. Today’s holding that union members exert secondary pressure in violation of § 8 (b) (4) (B) of the National Labor Relations Act by striking their own employer to protest his conceded violation of a lawful work-preservation provision in the parties’ collective-bargaining agreement is patently precluded by National Woodwork Mfrs. Assn. v. NLRB, 386 U. S. 612 (1967).
I
Briefly to summarize the facts detailed in the Court’s opinion, the collective-bargaining agreement between respondent union and Hudik-Ross Co. (Hudik), a heating and air-conditioning contractor, included a provision that Hudik’s employees represented by the union would cut and thread the internal piping in climate-control units installed by Hudik. This is coneededly work traditionally performed by them. Hudik, however, on obtaining a subcontract from the Austin Co. to install climate-control units, agreed with Austin to install prefabricated units manufactured by Slant/Fin Corp., whose employees had cut and threaded the internal piping before the units were delivered to the jobsite. The union thereupon informed both Hudik and Austin that, because of Hudik’s breach of the collective-bargaining agreement, its members would not install the units.
The National Labor Relations Board concluded that the union’s refusal to install the units constituted “prohibited *533pressure on Hudik with an object of either forcing a change in Austin's manner of doing business or forcing Hudik to terminate its subcontract with Austin,'' and was therefore secondary pressure prohibited by §8 (b)(4)(B). Enterprise Assn. of Pipefitters, 204 N. L. R. B. 760 (1973) (as amended by order of Aug. 30, 1973). The Board conceded that the refusal “was based on a valid work preservation clause in the agreement with Hudik .. . and was for the purpose of preserving work [the union's members] had traditionally performed,'' ibid., but found nevertheless that the pressure was secondary because the union's primary dispute was necessarily with Austin, since Austin, and not Hudik, was in a position to control the assignment of the internal piping work, and therefore that Hudik, lacking such control, was a mere neutral in the dispute. The Court of Appeals for the District of Columbia Circuit, sitting en banc, rejected that analysis, 172 U. S. App. D. C. 225, 521 F. 2d 885 (1975), but the Court adopts it.
II
The Court's result cannot be squared with National Woodwork Mfrs. Assn. v. NLRB, supra, whose totality-of-the-circumstances test the Court purports to apply. Ante, at 524. That case and this are virtually indistinguishable in relevant respects. The contractor in National Woodwork ordered precut and prefitted doors in violation of a collective-bargaining provision that doors would be cut and fitted by its own employees at the jobsite. When the workers refused to hang the doors, charges were filed alleging that the initial agreement violated § 8 (e) of the NLRA as an agreement “whereby [the] employer . . . agrees to cease or refrain from handling ... any of the products of any other employer,” and that union pressure to enforce it violated § 8 (b)(4)(B), as pressure intended to force the employer “to cease using . . . the product of any other . . . manufacturer . ...”1
*534The Court had no difficulty in rejecting this overliteral interpretation of the Act. The legislative history of the relevant sections, read in the context of the evolution of national labor policy, demonstrated that the Taft-Hartley prohibition of secondary boycotts, as refined by the Landrum-Griffin Amendments, had adopted the traditional distinction between primary and secondary activity, prohibiting the latter and permitting the former:
“Congress, in enacting § 8 (b) (4) (A) of the Act, returned to the regime of Duplex Printing Press Co. [v. Deering, 254 U. S. 443 (1921),] and Bedford Cut Stone Co. [v. Journeymen Stone Cutters’ Assn., 274 U. S. 37 (1927),] and barred as a secondary boycott union activity directed against a neutral employer, including the immediate employer when in fact the activity directed against him was carried on for its effect elsewhere.” 386 U. S., at 632.
While “[t]his will not always be a simple test to’ apply,” id., at 645, it is the test that Congress intended, and it has deep roots in the history of American labor policy.
National Woodwork exemplifies application of the test in precisely the factual context of the instant case: a dispute *535over the application of a negotiated' work-preservation rule to the use of prefabricated materials in the construction industry. The crux of National Woodwork is the following passage:
“The determination whether the 'will not handle’ sentence of Rule 17 and its enforcement violated § 8 (e) and § 8 (b) (4) (B) cannot be made without an inquiry into whether, under all the surrounding circumstances, the Union’s objective was preservation of work for Frouge’s employees, or whether the agreements and boycott were tactically calculated to satisfy union objectives elsewhere. Were the latter the case, Frouge, the boycotting employer, would be a neutral bystander, and the agreement or boycott would, within the intent of Congress, become secondary. There need not be an actual dispute .with the boycotted employer, here the door manufacturer, for the activity to fall within this category, so long as the tactical object of the agreement and its maintenance is that employer, or benefits to other than the boycotting employees or other employees of the primary employer thus making the agreement or boycott secondary in its aim. The touchstone is whether the agreement or its maintenance is addressed to the labor relations of the contracting employer vis-á-vis his own employees.” Id., at 644-645 (footnotes omitted).
Two principles follow from this passage. First, §§ 8 (b) (4) (B) and 8 (e) prohibit only conduct which is secondary, as that term has generally been understood in American labor law. If the purpose of a contract provision, or of economic pressure on an employer, is to secure benefits for that employer’s own employees, it is primary; if the object is to affect the policies of some other employer toward his employees, the contract or its enforcement is secondary. Second, work preservation is necessarily a primary goal. Pressure undertaken in order to preserve work traditionally performed by unit *536members aims at benefits for those members, and centers on a conflict between the employees and their employer, which, although it has secondary effects on other employers, as does the use of almost any economic weapon in a labor dispute, can only be regarded as primary. Thus, if a contract clause is intended to preserve work, its objective, and the objective of pressure to enforce it, is primary, and therefore legitimate. Only if examination of “all the surrounding circumstances” indicated that the purpose of the clause is not work preservation, but rather “to satisfy union objectives elsewhere,” would the provision violate § 8 (e) and its enforcement by economic pressure violate §8 (b)(4)(B).
Ill
The Court’s acknowledgment that these principles must control the result here rings hollow in the face of its conclusion. For here, as in National Woodwork, the Board found that the union’s actions were taken “for the purpose of preserving work [its members] had traditionally, performed.” 204 N. L. R. B., at 760. Cf. 386 U. S., at 645-646. It defies reality to deny that the union’s principal dispute was with Hudik, the immediate employer of its members. It was Hudik which had acceded to the union’s demand for the work-preservation clause particularly desired by its employees for their own protection. And it was Hudik which breached that clause. Nothing whatever in the record even remotely suggests that the union had any quarrel with Slant/Fin or Austin. Those companies were simply the vehicles used by Hudik to effect the breach which created the primary dispute between it and its own employees and their union. Nor is there the slightest basis for a suggestion that the true purpose of the work-preservation clause or the pressure applied to enforce it was to benefit employees “other than the boycotting employees or other employees of [Hudik].” Id., at 645. Rather, the Board found that the *537purpose of the job action was “preserving work [the boycotting employees] had traditionally performed” for Hudik.2 Since the purpose of the union’s pressure was, by the Board’s own finding, work preservation, and since National Woodwork holds that work preservation is a legitimate primary objective, the only possible conclusion on this record is that the pressure here was primary, and not prohibited by §8 (b)(4)(B);
Nor is National Woodwork distinguishable, as contended, because Austin, and not Hudik, had the “right to control” the assignment of the work of cutting and threading the internal piping. Any conclusion from this that the union’s pressure must have been directed at Austin and not Hudik is totally inconsistent with the premises and conclusion of National Woodwork,3 First, Hudik was by no means a “neutral” *538in the sense contemplated by Congress as warranting or requiring protection. See 386 U. S., at 624-628. Hudik made the agreement with its employees to satisfy their deep concern for work preservation. But in defiance of its obligations voluntarily assumed, Hudik accepted a subcontract knowing that it disabled it from keeping the bargain. It completely escapes me how Hudik can be said to be the neutral, and Austin the target, on those facts, particularly in face of the Board’s finding that the work-preservation clause was primary and not prohibited by § 8 (e). Thus had the union been forced to strike Hudik to get the agreement, the strike would clearly also have been primary and not prohibited by §8 (b)(4)(B). How, then, could Hudik become a neutral by violating the clause after agreeing to it? The Board did not find that the union’s insistence upon compliance with the legitimate work-preservation agreement was a pretext to apply pressure against Austin in some unrelated dispute; on the contrary, the Board found that the purpose of the job action, as well as of the original agreement, was work preservation. It is simply impossible to conclude that anyone but Hudik was the target of that pressure.
Second, it is not true that Hudik was a neutral because it was powerless to deal with the union demands. As the Court of Appeals pointed out, if the union’s purpose is truly work preservation for the benefit of its own members, it presumably would be willing to negotiate some substitute for full compliance, such as premium pay, to replace the lost work. *539Nothing in this record indicates that Hudik made any attempt to reach that or any other compromise solution, and there is no reason to think that the union would not have been satisfied with such a result.4 Moreover, in the long run, only Hudik could deal with the union demands, for it alone could decide to comply with the collective-bargaining agreement in the future. The union could certainly have reasoned that after Hudik knowingly breached its contract — even if at that time Hudik had no power to undo the breach — union pressure was necessary to deter Hudik from repeating its breach of the work-preservation agreement in the future.
Third, there is no basis in the record for the conclusion that Austin should be regarded as the “real” target of the union’s pressure. The union had no quarrel with Austin, as far as the record shows, except for the artificial one erected by today’s unpersuasive reasoning based upon the subcontract to Hudik. There is no indication, for example, that the union represented any employees of Austin, or even that it was engaged in any general effort to prevent Austin from specifying installation of prefabricated climate-control units in all its projects. Further, nothing in the record suggests that the union’s reaction would have been different had someone other than Austin made the decision to use prefabricated units; whether Hudik accomplished the wrong to its employees by contracting with Austin, or simply by independently ordering prefabricated units, could make no *540difference to the injured employees. Either way, their objective, as the Board found, was work preservation, and their grievance was with Hudik, and no one else.
The Court is wholly in error in treating the case as one of a factual finding by the Board — to be treated with deference by us — -that Austin was the target of the union’s pressure. The facts are not in dispute. The Board found that the reason for the union’s refusal to install the prefabricated units was work preservation, but nevertheless concluded that this refusal was prohibited secondary pressure because Austin, not Hudik, had the “right to control” the disputed work, and because the union notified Austin, as well as Hudik, of its actions. “Right to control” may, in some circumstances, be relevant to the “inquiry into whether, under all the surrounding circumstances, the [u]nion’s objective was preservation of work for [the pressured employer’s] employees, or whether the [union pressure was] tactically calculated to satisfy union objectives elsewhere.” National Woodwork, 386 U. S., at 644. But once the Board determined that the union’s object was preservation of work its members had traditionally performed for Hudik, its factfinding task was completed. The Board concluded that despite this finding, Austin’s “right to control” the disputed work required the conclusion that Austin was the union’s target. This was an error of law, not a factual finding.5
*541IV
The Court maintains that the collective-bargaining agreement between Enterprise and Hudik is irrelevant to the determination of whether the union exerted primary or secondary pressure, relying on Carpenters v. NLRB, 357 U. S. 93 (1958) (Sand Door). With all respect, this totally misapprehends the relevance of the agreement to the issue before us, and misapplies Sand Door.
In Sand Door, the union ordered its members not to handle doors ordered by their employer from a nonunion manufacturer. The manufacturer charged secondary pressure aimed at it, and the union defended on the ground that the strike was its response to the employer-contractor’s breach of a provision in their collective-bargaining agreement that “workmen shall not be required to handle non-union material,” and therefore primary pressure. The Court held that, although the collective-bargaining provision was not illegal,6 pressure to enforce it was prohibited secondary pressure.7
Thus, Sand Door holds that pressure to enforce a secondary boycott clause remains secondary, despite the then legality of the clause itself; it is not authority that union pressure to enforce a concededly primary work-preservation clause (which, since the enactment of § 8 (e), is legal only because it is primary), is anything but primary pressure.8 The union here *542does not argue, as in Sand Door, that pressure otherwise secondary is magically transformed into primary pressure by an employer’s prior agreement to support a secondary boycott. Rather, §§ 8 (b)(4) and 8 (e) are “to be taken pari passu,” National Woodwork, supra, at 649 (Harlan, J., concurring), so that pressure to enforce an employer to honor a clause of a collective-bargaining agreement admittedly primary, because intended to preserve work traditionally performed by unit members, is also primary.9 In short, the agreement in this case, as the Board found, was for a primary purpose; pressure brought to compel Hudik to agree to it would have been primary; and pressure brought to enforce it when Hudik breached it, whether by ordering prefabricated units himself, as in National Woodwork, or by entering a contract that required it to breach it, was no less primary.
*543y*
Technological change has threatened the stability of jobs in a number of industries. Workers in those industries are understandably concerned about the possibility that new technological advances or increased reliance on prefabricated materials will render their skills superfluous, and eliminate their jobs, and have sought reassurance against those fears from their employers through collective bargaining. It might be argued that in the long run the national interest is better served by permitting technological change to proceed at its own pace, unhampered by the demands of labor, and that the problems of workers threatened with unemployment by such “progress” can be better dealt with by some other method than collective bargaining. But it is for Congress, not the Court, to decide how this problem is best solved. National Woodwork, 386 U. S., at 644; id., at 649-650 (Harlan, J., concurring). And the Court has consistently recognized that the national labor policy adopted by Congress is for “management and labor voluntarily to negotiate for solutions to these .significant and difficult problems.” Id., at 640. See also Fibreboard Corp. v. NLRB, 379 U. S. 203 (1964). Today’s decision undermines this policy by permitting an employer which has voluntarily agreed to a work-preservation clause to subvert that agreement by “assigning to another party the rights [it] guaranteed to [its] own employees.” Note, Secondary Boycotts and Work Preservation, 77 Yale L. J. 1401, 1417 (1968). This is surely a serious setback for national labor policy, and hardly conducive to. labor peace.

 Section 8 (b)(4)(B) was added to the Act as §8 (b)(4)(A) by the *534Taft-Hartley Act of 1947, and amended and renumbered by the LandrumGriffin Act of 1959. For the history of these provisions, see National Woodwork Mfrs. Assn. v. NLRB, 386 U. S. 612, 619-644 (1967). The present text of §8 (b)(4)(B), in pertinent part, is set out in n. 1 of the Court’s opinion, ante, at 509-510.
Section 8 (e) was added to the Act in 1959. It provides, in pertinent part:
“It shall be an unfair labor practice for any labor organization and any employer to enter into any contract or agreement, express or implied, whereby such employer ceases or refrains or agrees to cease or refrain from handling, using, selling, transporting or otherwise dealing in any of the products of any other employer, or to cease doing business with any other person, and any contract or agreement entered into heretofore or hereafter containing such an agreement shall be to such extent unenforcible and void____” 29 U. S. C. § 158 (e) (1970 ed., Supp. V).


 The Court argues, contrary to this finding, that the union’s object was “to acquire work that it never had,” because unit members had never done “the piping work on units specified by” a contractor who preferred prefabricated units. Ante, at 530 n. 16. The Board’s finding that the union’s aim was work preservation, rather than work acquisition, disposes of this argument. At any rate, striking workers in any work-preservation dispute have never before done the particular job at issue in the dispute, and are seeldng to “acquire” work that has been assigned to other workers, but that is of a type that they have traditionally performed for their employer. As the majority correctly points out, ante, at 529 n. 16, the Court in National Woodwork had no occasion to decide what implications its analysis might have when a -union seeks to acquire tasks not traditionally performed by its members, 386 U. S., at 630-631, and since this is not such a situation, I have no occasion to reach that question here.


 That National Woodwork required rejection of the “right to control” doctrine was quickly realized by the commentators.
“The modern primary-secondary analysis [of National Woodwork] requires the complete abandonment of the present 'right to control’ rule. The unit has bargained for its rights and signed a contract with its employer, who happens to be a subcontractor. These two are without doubt the primary parties. The general contractor is removed from this direct confrontation, enters into the picture after the agreement has been made, receives his authority over job placement of the complaining unit *538derivatively from the subcontractor, and is fully aware of the consequences of such work-preservation agreements. The effects upon the general contractor of any strike in this situation are thus ancillary to a primary dispute with the immediate employer vindicating bargaining unit concerns. This result is required if the right to strike is to be assured to the subcontractor’s employees. . . . [T]he subcontractor is merely estopped from assigning to another party the rights he guaranteed to his own employees.” Note, Secondary Boycotts and Work Preservation, 77 Yale L. J. 1401, 1416-1417 (1968). (Footnote omitted.)


 The Court purports to fail to see “[h]ow this observation impugns the Board’s finding with respect to the union’s object.” Ante, at 531. That “finding” is based exclusively on the inference that because only Austin could satisfy the union’s demands, Austin must have been the real target of the union pressure. But since there were means by which Hudik could have satisfied the union’s protest, and it did not attempt to take advantage of them, the premise of the Board’s argument falls. Cf. Local 742, United Brotherhood of Carpenters v. NLRB, 174 U. S. App. D. C. 456, 467, 468, 533 F. 2d 683, 694-695 (1976), cert. pending, No. 75-1706.


 It is true that a possible result of successful work-preservation pressure by the union might be “forcing a change in Austin’s manner of doing business or forcing Hudik to terminate its subcontract with Austin.” 204 N. L. R. B., at 760. But the same was true in National Woodwork. There, had the union succeeded in enforcing its work-preservation agreement, the contractor would likely have terminated its contract with the manufacturer of precut and prefitted doors. Such secondary effects are common in labor disputes, but do not compel the conclusion that they were the real object of the union, particularly where, as here, alternative outcomes might also have satisfied the union. See supra, at 538-539, and n. 4.


 Such “hot cargo” clauses, then legal, are now prohibited by § 8 (e). See n. 1, supra.


 Sand Door is entirely consistent with National Woodwork, for the object of the pressure on the employer-contractor in Sand Door was “to satisfy union objectives elsewhere,” specifically, to change the labor policy of the manufacturer.


 As one commentator pointed out more than 10 years ago:
“Of course Sand Door holds that a valid contract is not a defense to a secondary boycott. But it would be a serious misreading of that case, and indeed of the entire statutory evolution, to apply that notion in the context of [work-preservation agreements]. Prior to 1959, a contract *542was lawful whether primary or secondary; Sand Door spoke only to the effect of the latter type of agreement on section 8 (b) (4). Section 8 (e) now generally prohibits the mere execution of such agreements. But if a contract is ‘primary’ — i. e., not within section 8 (e) at all — it is equally primary to enforce it by economic pressure on the contracting employer.” Lesnick, Job Security and Secondary Boycotts: The Reach of NLRA §§ 8 (b) (4) and 8 (e), 113 U. Pa. L. Rev. 1000, 1040 (1965). (Footnotes omitted.)


 Thus, while it is true that “a valid contract is not a defense to a secondary boycott,” Lesnick, supra, n. 8, the Court of Appeals was correct that “an employer who is struck by his own employees for the purpose of requiring him to do what he has lawfully contracted to do to benefit those employees can [n]ever be considered a neutral bystander in a dispute not his own.” 172 U. S. App. D. C., at 243, 521 F. 2d, at 903. (Emphasis added.) Of course, this statement presumes that enforcement of the work-preservation agreement is the true object of the union pressure, as the Board found was the case here, and not a mere pretext. If it were found, for example, that the union only enforced the agreement against prefabricated products manufactured by nonunion companies, and not against others, the object of the pressure would not be primary (enforcing the work-preservation agreement), but secondary (influencing the labor policy of the manufacturer). Cf. National Woodwork, 386 U. S., at 646.


Mr. Justice Stewart does not concur in this Part.